Case 2:20-cr-00003-JRG-RSP Document 198 Filed 12/16/20 Page 1 of 1 PageID #: 569




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  UNITED STATES OF AMERICA                       §
                                                 §
  v.                                             §   Case No. 2:20-CR-3-2 - JRG-RSP
                                                 §
  RONALD CHARLES PARKER                          §

               ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                        FINDING DEFENDANT GUILTY

        On this day, the Court considered the Findings of Fact and Recommendation of United

 States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 16 of an

 indictment charging defendant with a violation of 21 U.S.C. ' 841(a)(1), possession with intent to

 distribute and distribution of methamphetamine. Having conducted a proceeding in the form and

 manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court accept

 the defendant=s guilty plea. Though given the 14 day objection period that follows filing of such,

 both the Government and the Defendant affirmatively waived their right to file objections to the

 Findings of Fact and Recommendation in open Court and on the record, before sentencing began.
     .
 The Court is of the opinion that the Findings of Fact and Recommendation should be accepted and

 adopted.

        It is accordingly ORDERED that the Findings of Fact and Recommendation of the

 United States Magistrate Judge, filed December 16, 2020, are hereby ADOPTED in all respects.

        It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

 defendant GUILTY of Count 16 of the indictment in the above-numbered cause.

        So ORDERED and SIGNED this 16th day of December, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
